Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis (“MD&A”) was prepared as at May 11, 2009 and should be read in conjunction with the interim unaudited consolidated financial statements for the three months ended March 31, 2009 and the audited consolidated financial statements for the year ended December 31, 2008, and the advisories set out below. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). I.ADVISORIES FORWARD-LOOKING STATEMENTS Certain information regarding the Company contained herein constitutes forward-looking information and statements and financial outlooks (collectively, “forward-looking statements”) under the meaning of applicable securities laws, including Canadian Securities Administrators’ National Instrument 51-102 Continuous Disclosure Obligations and the United States Private Securities Litigation Reform Act of 1995.Forward-looking statements include estimates, plans, expectations, opinions, forecasts, projections, guidance, or other statements that are not statements of fact, including statements regarding (i) cash flow and capital and operating expenditures, (ii) exploration, drilling, completion, and production matters, (iii) results of operations, (iv) financial position, and (v) other risks and uncertainties described from time to time in the reports and filings made by Compton with securities regulatory authorities.Although Compton believes that the assumptions underlying, and expectations reflected in, such forward-looking statements are reasonable, it can give no assurance that such assumptions and expectations will prove to have been correct.There are many factors that could cause forward-looking statements not to be correct, including risks and uncertainties inherent in the Company’s business.These risks include, but are not limited to: crude oil and natural gas price volatility, exchange rate fluctuations, availability of services and supplies, operating hazards, access difficulties and mechanical failures, weather related issues, uncertainties in the estimates of reserves and in projection of future rates of production and timing of development expenditures, general economic conditions, and the actions or inactions of third-party operators, and other risks and uncertainties described from time to time in the reports and filings made with securities regulatory authorities by Compton.Statements relating to “reserves” and “resources” are deemed to be forward-looking statements, as they involve the implied assessment, based on estimates and assumptions, that the reserves and resources described exist in the quantities predicted or estimated, and can be profitably produced in the future. The forward-looking statements contained herein are made as of the date of this MD&A solely for the purpose of generally disclosing Compton’s views of its prospective activities.Compton may, as considered necessary in the circumstances, update or revise the forward-looking statements, whether as a result of new information, future events, or otherwise, but Compton does not undertake to update this information at any particular time, except as required by law.Compton cautions readers that the forward-looking statements may not be appropriate for purposes other than their intended purposes and that undue reliance should not be placed on any forward-looking statement.The Company’s forward-looking statements are expressly qualified in their entirety by this cautionary statement. 1 NON-GAAP FINANCIAL MEASURES Included in the MD&A and elsewhere in this report are references to terms used in the oil and gas industry such as funds flow from operations, funds flow per share, adjusted operational earnings, adjusted EBITDA, and field netback. These terms are not defined by GAAP in Canada and consequently are referred to as non-GAAP measures. Non-GAAP measures do not have any standardized meaning and therefore reported amounts may not be comparable to similarly titled measures reported by other companies. Funds flow from operations should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with Canadian GAAP, as an indicator of the Company’s performance or liquidity.Funds flow from operations is used by Compton to evaluate operating results and the Company’s ability to generate cash to fund capital expenditures and repay debt. Adjusted operational earnings represents net earnings excluding certain items that are largely non-operational in nature and should not be considered an alternative to, or more meaningful than, net earnings as determined in accordance with Canadian GAAP. Adjusted operational earnings is used by the Company to facilitate comparability of earnings between periods. Adjusted EBITDA is a non-GAAP measure defined as net earnings, before interest and finance charges, income taxes, depletion and depreciation, accretion of asset retirement obligations, and foreign exchange and other gains and losses. Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis. Funds flow netback equals field netback less general and administrative costs and interest costs. Field netback and funds flow netback are non-GAAP measures that management uses to analyze operating performance.Field netback and funds flow netback do not have a standardized meaning as prescribed by Canadian GAAP and, therefore, may not be directly comparable to similar measures presented by other issuers. USE OF BOE EQUIVALENTS The oil and natural gas industry commonly expresses production volumes and reserves on a barrel of oil equivalent (“boe”) basis whereby natural gas volumes are converted at the ratio of six thousand cubic feet to one barrel of oil.The intention is to sum oil and natural gas measurement units into one basis for improved measurement of results and comparisons with other industry participants.We use the 6:1 boe measure which is the approximate energy equivalency of the two commodities at the burner tip.However, boes do not represent a value equivalency at the well head and therefore may be a misleading measure if used in isolation. 2 II. OURBUSINESS Compton Petroleum Corporation is an independent, public company actively engaged in the exploration for, and development and production of, natural gas, natural gas liquids, and crude oil in western Canada. The majority of our operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta. Our primary focus is on natural gas and approximately 86% of our reserves and 84% of our production is natural gas. III. RESULTS OFOPERATIONS SUMMARY The continued deterioration of global economic activity, financial market uncertainties, reduced demand for crude oil and natural gas, and resulting weak commodity prices have had an impact on our first quarter 2009 operating results.
